Citation Nr: 0016815	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an additional right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1. Medical evidence shows the veteran underwent total right 
shoulder arthroplasty in June 1993, and total right shoulder 
arthroplasty revisions in January and November 1995.  

2.  An October 1993 VA clinical note reported it was likely 
that splinting after surgery in June 1993 contributed to a 
present muscle contracture.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for an 
additional right shoulder disability pursuant to 38 U.S.C.A. 
§ 1151 is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Jones v. West, 12 Vet. App. 460 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA medical records include a December 1992 medical 
certificate, which noted bilateral upper extremity pain 
secondary to past fractures.  The veteran reported possible 
right and left shoulder fractures in April or May 1992 and 
stated that surgical treatment had been deferred until he 
stopped drinking.  The diagnosis was chronic 
fracture/dislocation of he right humerus.  

VA orthopedic clinic reports dated in January 1993 found 
right proximal humerus fracture.  The veteran reported 
possible injury in March 1992 during a seizure.  Range of 
motion studies revealed no active right shoulder elevation 
and shoulder fixed in internal rotation at 15 - 20 degrees.

VA medical records dated in June 1993 show the veteran 
underwent total right shoulder replacement.  The surgery 
report noted that the veteran had experienced progressive 
pain and was severely limited in his active use of the right 
upper extremity.  The examiner reported the veteran had been 
informed of the risks and benefits of the procedure including 
but not limited to bleeding, infection, failure of the 
implant, re-operation, loosening, wear, nerve injury, and 
loss of function in the hand or use of the upper extremity.  

An orthopedic service discharge summary dated in July 1993, 
indicated the veteran tolerated the procedure well and, 
postoperatively, his radial/ulnar median nerve sensory 
distributions were intact.  It was noted that he was 
maintained in a sling and that an airplane splint to take 
tension off the posterior capsule had been ordered but that 
there were some difficulties in obtaining it due to the 
holiday weekend.  The examiner noted the veteran healed quite 
well over the next few days without any difficulties.

Physical therapy notes dated in July 1993 show the veteran 
was instructed in an exercise program and that he had guarded 
rehabilitation potential because of his history of ethanol 
abuse.  Records dated in August 1993 show excellent recovery 
with some tightness in the shoulder due to scarring.  A 
September 1993 report noted slowly improving right shoulder 
range of motion.  In October 1993 the examiner noted slow 
return of right shoulder motion and weakness and tightness to 
the pectoral muscles to the extent the right upper extremity 
was not functional.

VA orthopedic clinic notes dated in October 1993 show the 
veteran had minimal complaints of pain and that his pre-
operation symptoms had resolved.  It was noted that he had 
poor range of motion but that prior to surgery he was 
posteriorly locked for 11/2 years with only negligible range of 
motion.  Range of motion studies revealed active flexion to 
20 degrees, passive flexion to 80 degrees, active external 
rotation to -10 degrees, passive external rotation to 20 
degrees, and active abduction to 20 degrees.  The examiner 
noted that a much greater return of motion was not expected 
after a locked position dislocation of 11/2 years.  

VA outpatient treatment records dated in October 1993 noted 
severely restricted right shoulder motion.  The examiner 
noted shoulder flexion to 70 or 80 degrees and mild 
subluxation.  The diagnoses included restricted range of 
motion of the pectoralis major muscles and glenohumeral joint 
fixture.  It was the examiner's opinion that the humeral head 
was not dislocated and that although mildly anteriorly 
subluxated it reduced simply and easily.  The examiner also 
noted it was likely that splinting after surgery in June 1993 
contributed to the present muscle contracture.

Subsequent VA hospital records show the veteran underwent 
total right shoulder arthroplasty revisions in January and 
November 1995.  Orthopedic clinic reports dated in September 
1996 included a diagnosis of adhesive capsulitis.  The 
examiner noted limited right shoulder range of motion.

In his September 1997 claim the veteran reported considerable 
loss of range of motion as a result of right shoulder 
surgeries at VA medical facilities in June 1993, January 
1995, and November 1995.  In his August 1998 notice of 
disagreement and March 1999 substantive appeal the veteran, 
in essence, claimed his right shoulder disability had been 
aggravated by VA medical inaction after he complained of 
pain.

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for entitlement to compensation 
benefits for an additional right shoulder disability is 
premised on the provisions of 38 U.S.C.A. § 1151.  Because 
the claim was filed in September 1997, the version of § 1151 
that is applicable to this case is the version that existed 
prior to its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In this case, medical evidence has been submitted 
demonstrating a present right shoulder disability as shown by 
the September 1996 diagnosis of adhesive capsulitis.  Also of 
record is an October 1993 report which included diagnoses of 
restricted range of motion of the pectoralis major muscles 
and glenohumeral joint fixture and in which the examiner 
provided an opinion that it was likely that splinting after 
surgery in June 1993 contributed to a present muscle 
contracture.  Therefore, the Board finds the veteran has 
submitted evidence of a well-grounded claim for entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for an additional right shoulder disability.

The Board notes, however, that the record is unclear as to 
whether recent medical reports indicate any additional right 
shoulder disability.  In addition, the Board notes the 
records associated with veteran's VA medical treatment for a 
right shoulder disorder prior to January 1993 are not of 
record.  VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  Therefore, additional matters related 
to this claim are addressed in the remand section at the end 
of this decision.

ORDER

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for an additional right 
shoulder disability is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for an additional 
right shoulder disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Therefore, the Board finds an additional examination is 
required for an adequate determination.  The fulfillment of 
the statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the veteran has reported he received VA medical 
treatment for right shoulder pain beginning in 1991 but the 
medical records of treatment prior to January 1993 are not of 
record.  Copies of these records, if available, should be 
obtained for an adequate determination.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his right shoulder disorder beginning 
in 1991, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of any present right 
shoulder disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether any present right 
shoulder disabilities are the result of 
an additional disability related to VA 
medical treatment, including treatment 
subsequent to the June 1993 surgery.  A 
complete rationale should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

